Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 1of 11

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

DALIO HOLDINGS, I, LLC
Plaintiff

v. C.A. NO. 4:18-CV-01882

WCW HOUSTON PROPERTIES, LLC
Defendant

WR GR GR GR OA Wa Wo

PLAINTIFF'S OPPOSITION TO DEFENDAN T'S 12(b)() MOTION TO
DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

Dalio Holdings I, LLC (“Plaintiff? or “Dalio”), through undersigned attorney in
charge, responds to the Motion to Dismiss for Lack of Subject Matter Jurisdiction (ECF
No. 79, “Def. Mot.”) filed by Defendant WCW Houston Properties, LLC
(“Defendant” or “WCW”)and would respectfully show the Court as stated
hereinbelow, that Defendant’s motion lacks merit and warrants denial.

L INTRODUCTION

ke Plaintiff commenced this action in this Court on June 8, 2018. Plaintiff
alleged that the parties were completely diverse, and that the amount in controversy
exceeded $75,000 dollars. See ECF No. 1, Complaint, at § 4. Defendant
unequivocally agreed. See ECF No. 20, “Defendant’s Original Answer and
Counterclaims” at, at page 1, ‘| 4 (admitting Plaintiff's allegation that the parties were
completely diverse). Defendant even put forwards counterclaims and affirmatively
represented that the Court had jurisdiction to adjudicate them because “there is
complete diversity of citizenship and the amount in controversy exceeds
$75,000.00.” Id. at page 4, 93 (emphasis added).

athe Notwithstanding the above, after nearly two years of litigation and with

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 2 of 11

rulings on the parties’ summary judgment motions pending, Defendant has had a
change of heart. Defendant now claims the Court “must dismiss the case” because,
according to Defendant, Plaintiff “has no citizenship for diversity purposes[.]” ECF
No. 79,Pgs. 1-4.

3 Dalio contends that WCW’s motion boils down to a single faulty assumption,
and that assumption being that Azeemeh Zaheer (“Ms. Zaheer”), the American
citizen who owns Dalio Holdings I, LLC, must be “domiciled outside the United
States,"ECF No.79 at Pg. 3, because she has resided in London since 2010. Dalio
submits that what WCW intentionally fails to address is that it is well established
that “one can reside in one place but be domiciled in another.” Mississippi Band of
Choctaw Indians v. Holyfield, 490 U.S. 30, 48, 109 S. Ct. 1597, 1608, 104 L. Ed. 2d
29 (1989) See also, Mas v. Perry, 489 F.2d 1396, 1399 (Sth Cir.), cert. denied, 419
U.S. 842, 95 S.Ct. 74, 42 L.Ed.2d 70 (1974) (“[M]ere residence ... is not
sufficient.”). And as discussed in Ms. Zaheer’s declaration filed simultaneously with
this opposition (“Zaheer Decl.”), Ms. Zaheer is domiciled in New York and has
merely resided for work purposes in the United Kingdom.

4. The statutory loophole that forms the basis of Defendant’s motion does exist.
Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989) (American citizen
domiciled abroad “stateless” for purposes of 28 U.S.C. § 1332(a)(3)). But see,
Freidrich v. Davis, 767 F.3d 374, 378 (3d Cir. 2014) (stating in dicta that the
“stateless” person exception is “troubling” and “possibly outdated’). And, for better
or worse, WCW’s prior representations to this Court do not stop Defendant from
attempting to jump through that loophole. But see, Grupo Dataflux v. Atlas Glob.
Grp., L.P., 541 U.S. 567, 593 (2004) (Dissent of Ginsburg, J., disagreeing with a
ruling that allowed a defendant who “conced[ed] federal subject-matter jurisdiction”
to raise a diversity challenge and “return to Square one” after losing at trial).

5. Dalio contends that WCW’s central contention—the naked assertion that Ms.

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 3 of 11

Zaheer is a foreign domiciliary—is insufficient as a matter of law. Moreover, the
evidence establishes that she is domiciled in New York and the Defendant’s motion

must therefore be denied as will subsequently be shown herein.

II. FACTUAL BACKGROUND

6. Dalio Holdings I, LLC is a Delaware corporation with its principle place of
business in Delaware. ECF No. 14, First Amended Complaint (“FAC”) at 4 2. It is
owned by Azeemeh Zaheer, an American citizen from Ohio. Declaration of Ms.
Zaheer attached hereto and made a part hereto as Exhibit A at | 1. Ms. Zaheer is an
investment banker. She specializes in managing finances for clients in Asia and the
Middle East. Jd. at § 2.

Te WCW Houston Properties, LLC filed its Original Answer and Counter-
Claims. ECF No. 20 . WCW admitted that diversity jurisdiction exists. Dalio
requests this Court take judicial notice of WCW’s Original Answer and Counter-

Petition. Specifically, WCW’s answer states:

“Jurisdiction is proper pursuant to 28 U.S.C. § 1332(a), as there is
complete diversity of citizenship and the amount in controversy
exceeds $75,000.00.”ECF No.2, Pg. 4, at J 3.

8. Despite WCW’s judicial admissions filed a year and a half ago, it now desires
to put the matter before the Court. Because, WCW has not requested the Court
permit the withdrawal of its judicial admission regarding diversity, Dalio contends

that the matter has been conclusively established.

; Notwithstanding the above, approximately ten years ago, Ms. Zaheer joined
an investment bank with offices in New York and London. Exhibit A, Declaration of

Ms. Zaheer at ¥ 2. She was assigned to the firm’s London office because it managed

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 4 of 11

all investments for the bank’s Middle Eastern clients. Jd. She always intended to
leave London to live in New York when her work allowed her to do so. Jd. at wT 5.
She never applied for a driver’s license, purchased any property, or applied for
citizenship in the United Kingdom. Exhibit A, Declaration of Ms. Zaheer at J 7-8.

She has no family ties whatsoever to the United Kingdom. Jd. at 4 9.

10. In 2015 and 2017 Ms. Zaheer took real estate finance classes in Massachusetts
at Harvard and the Massachusetts Institute of technology, respectively. Exhibit A .
Declaration of Ms. Zaheer at {| 10. This was done to assist her in transitioning her
business from the United Kingdom to New York. Jd. The curriculum had no value
for work in the United Kingdom. id.

Il. Once the Brexit referendum passed in 2016, Ms. Zaheer knew she would have
to leave London within the next several years, as the United Kingdom would no
longer be a desirable forum for Middle East investors. Exhibit A, Declaration of Ms.
Zaheer at { 11. Ever since the Brexit referendum passed, she has transferred her work
and personal life to New York City. /d. at | 13. She has divided her time between the
United Kingdom and New York and shopped for a home to purchase in New York
City. Id. at JJ 14-15. She has a physical address where she has stayed since 2016
whenever she is in New York. /d. at {| 16. She also has a New York bank account and
most of her business dealings since 2016 have been with New York Banks. Id. at ]
14.

lil. LEGAL STANDARD
12. A Fed. R. Civ. P. 12(b)(1) motion challenges a federal district court’s subject
matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). In resolving a motion, the Court
may rely on: “(1) the complaint alone; (2) the complaint supplemented by undisputed

facts evidenced in the record; or (3) the complaint supplemented by undisputed facts

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 5 of 11

plus the court's resolution of disputed facts.” Williamson v. T; ucker, 645 F.2d 404,
413 (Sth Cir. 1981) (en banc).
13. The Court has subject matter Jurisdiction over all cases “where the matter in
controversy exceeds the sum or value of $75,000 ... and is between... citizens of
different States[.]” 28 U.S.C. § 1332(1). “‘Citizenship’ and ‘residence’ are not
Synonymous terms.” Parker v. Overman, 59 U.S. 137, 141 (1855). Rather, an
individual is a citizen of the state where she establishes her domicile. Preston v.
Tenet Healthsystem Mem’! Med. Ctr., Inc., 485 F.3d 793, 797 (Sth Cir. 2007). “A
person acquires a domicile of origin at birth, and this domicile is presumed to
continue absent sufficient evidence of change.” Acridge v. Evangelical Lutheran
Good Samaritan Society, 334 F.3d 444, 448 (5th Cir. 2003) (quotations omitted). A
person cannot change their domicile unless they demonstrate “(1) residence in a new
state, and (2) an intention to remain in that state indefinitely. ... Mere presence in a
new location does not effect a change of domicile.” 7d. An LLC shares the
citizenship of its members, Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080
(Sth Cir. 2008).
14. The party asserting subject matter jurisdiction bears the burden to show by a
preponderance of the evidence that it exists. McNutt v. General Motors Acceptance
Corp., 298 U.S. 178, 189 (1936). However, under the continuing domicile doctrine
there is a presumption that once a person’s domicile is established, domicile
continues to exist, a “party seeking to show a change in domicile to come forward
with enough evidence to that effect.” Preston v. Tenet Healthsystem Mem’l Med.
Cir., Inc., 485 F.3d 804, 819 (5th Cir. 2007).

IV. ARGUMENT
15. | Dalio Contends that WCW’s Original Answer and CounterClaim judicially
admitted the factual basis supporting diversity jurisdiction. Whether a statement is a

judicial admission in a diversity case is a matter of federal law. Barnes v. Owens-

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 6 of 11

corning Fiberglas Corp., 201 F.3d 815, 829 (6" Cir. 2000). Because the
admissibility of evidence is a procedural matter, it is governed by federal law. Jd.
Under federal law, stipulations and admission in pleadings are generally binding on
the parties and the Court. Ferguson v. Neighborhood Hous. Servs. Of Cleveland, Inc.,
780 F.2d 549, 551 ( 6" Cir. 1986) A court’s determination that a statement is a
Judicial admission is an evidentiary ruling as it may exclude certain evidence. Mac
Ddonald v. Gen.Motors Corp., 110 F.3d 337, 340 (6™ Cir. 1997). A statement in a
complaint, answer or pretrial order is a judicial admission, as is a failure in an
answer to deny the allegation. American Title Insurance Co., v. Lacelaw
Corporation, 861 F.2d 224, 226 (9" Cir. 1988). Once made the subject matter of the
admission, it should not be reopened in the absence of a showing of exceptional
circumstances. Ferguson, 780 F.2d at 551 citing New Amsterdam Cas. Co. v. Waller,
323 F2d 20, 24 (4" Cir. 1963). Admissions in pleadings regularly for the basis for the
court’s determination on diversity jurisdiction. See Gates v. Allstate Texas Lloyd's,
267 F. Supp. 3d, 861 (W.D. 2016)(holding allegations in insured’s petition seeking
monetary relief below diversity jurisdictional threshold were binding judicial
admissions so long as they were not amended) and Zubie Wear v. American Time
Manufacturing, Lid, 2012 WL 6629603 (W.D. 2012)(note reported) (holding a
stipulation included within the state court petition can constitute a binding judicial
admission sufficient to limit the amount in controversy and preclude removal
predicated on diversity jurisdiction.) In conclusion, because diversity is a question of
fact, and WCW judicially admitted the parties were completely diverse, that matter is

conclusively proved before the Court.

16. Alternatively, Defendant’s three-page motion relies entirely on the contention
that Ms. Zaheer was domiciled in the United Kingdom—as opposed to any of the

United States—at the time this action commenced. Defendant’s argument fails for

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 7 of 11

multiple reasons.

A. Defendant has not met its burden of producing evidence that Ms. Zaheer
changed her domicile to the United Kingdom.

17. Ms. Zaheer spent her entire childhood in Ohio and Defendant acknowledges
that Ms. Zaheer is a United States citizen. It is beyond serious dispute that, at some
point at least, she was domiciled in Ohio. See Def. Mot. Ex. 1 at 10:6-7 (Q. “Okay.
Where did you grow up?” A. “Ohio.”); Exhibit A, Declaration of Ms..Zaheer. at q 1.
Consequently, Defendant is implicitly arguing that Ms. Zaheer changed her domicile
when she moved to London and as the party asserting a change in domicile,
Defendant bears the burden of presenting evidence to that effect. Coury v. Prot, 85
F.3d 244, 251 (5th Cir. 1996). Dalio contends that Defendant’s motion falls well
short of satisfying this burden.

18. To support its contention that Ms. Zaheer changed her domicile to the United
Kingdom, Defendant offers exactly one fact: Ms. Zaheer has resided in the United
Kingdom since 2010. Def. Mot. at 3. What Defendant ignores, however, is that
“[t]here is no durational residency requirement in the establishment of domicile[.]”
Moore's Federal Practice, § 102.34[10] (3d ed.2001). Indeed, domicile can be
established “instantaneously.” Jd. What matters is whether the “presence in the new
state and intent to remain are met.” Id. (emphasis added). As one Fifth Circuit

district court explained:

The mere fact that someone has left a domicile is insufficient to
overcome the continuing domicile presumption. a person can change
residence with an intent never to return, yet still not form an intent to
remain in the new residence(s) indefinitely. In this likely scenario, a
person could move away for years, decades, or even a lifetime, never
intending to return, yet continuing to retain the last established
domicile

United States v. Dixon, No. CRIM. A. 05-209, 2006 WL 380816, at *1 (E.D. La.

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 8 of 11

Feb. 14, 2006). See also, Mas v. Perry, 489 F.2d 1396, 1400 (Sth Cir. 1974)
(“Though she testified that ... she had no intention of returning to her parents’ home
in Mississippi, Mrs. Mas ... lacked the requisite intention to remain [in Louisiana].
... Until she acquires a new domicile, she remains a domiciliary, and thus a citizen,
of Mississippi.”).

19. Put simply, Dalio contends that Defendant has failed to put forward any
evidence whatsoever that Ms. Zaheer ever intended to change her domicile to the
United Kingdom, The snippets of deposition testimony offered by Defendant—the
only evidence accompanying Defendant’s motion—establish only that Zaheer moved
to the United Kingdom. This is insufficient as a matter of law. Palazzo ex rel.
Delmage v. Corio, 232 F.3d 38, 43 (2d Cir. 2000) (“[A]Ithough plaintiffs’ counsel
repeatedly asked Corio whether he had ‘moved’ to Pennsylvania, Corio was not
asked whether he had intended that move to be permanent.”).Dalio contends that
Defendant’s failure of proof dooms its motion because “[a] party alleging a change in
domicile must prove the requisite intent to give up the old and take up the new
domicile, coupled with an actual acquisition of a residence in the new locality, and
must prove those facts by clear and convincing evidence.” F; innegan v. Long Island
Power Auth., 409 F. Supp. 3d 91, 97 (E.D.N.Y. 2019) (quotations omitted).

Defendant’s motion should be denied.

B. Ms. Zaheer was never domiciled in the United Kingdom.
20. Even if the Court finds that Defendant met its initial burden of producing
evidence that Ms. Zaheer was no longer an Ohio domiciliary, Ms. Zaheer’s
Declaration attached as Exhibit A makes clear that she lacked the required intent to
Temain in the United Kingdom.
21. — The Fifth Circuit uses a multi-factor test to infer a person’s intent. Factors that

the Court can consider include “places where the litigant exercises civil and political

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 9 of 11

rights, pays taxes, owns real and personal property, has driver's and other licenses,
maintains bank accounts, belongs to clubs and churches, has places of business or
employment, and maintains a home for his family.” Coury v. Prot, 85 F.3d 244, 251
(Sth Cir. 1996). “Courts are required to weigh all factors equally; no single factor is
determinative.” Acridge v. Evangelical Lutheran Good Samaritan Soc., 334 F.3d
444, 448 (Sth Cir. 2003). Statements of intent are also entitled to substantial weight
unless they “conflict with the objective facts.” /d. Indeed, at least one court in this
circuit held that a person’s “professed intent” controlled because it was not “‘belie[d]
by a preponderance of the evidence.” Mississippi Farm Bureau Cas. Ins. Co. v. Bell,
275 F. Supp. 3d 790, 794 (S.D. Miss. 2017).

22. Under the approach outlined above, Dalio contends that Ms. Zaheer was
never domiciled in the United Kingdom. The only reason she moved to London was
that her job at the time required her to. Jd. at § 3.Ms.Zaheer’s intent was always to
return to the United States as soon as her work permitted her to do so. Exhibit A ,
Declaration of Ms..Zaheer at {{ 4-5.Ms.Zaheer never purchased property in the
United Kingdom, and never applied for citizenship or even a driver’s license. /d. at
{| 6-8. Moreover, she has repeatedly returned to the United States to study at
American universities for the express purpose of continuing her work in finance in
the United States. Jd. at { 10. After the Brexit referendum made the United Kingdom
less desirable for Middle East investors, Ms. Zaheer accelerated the process of
transitioning her business activities to New York. Jd. at JJ 11-13.

23.  Dalio contends that these are all objective facts supporting Ms. Zaheer’s
professed intent to return to the United States. Moreover, they are consistent with the
deposition snippets offered by Defendant. Palazzo, 232 F.3d at 43 (“Corio was not
asked whether he had intended that move to be permanent. Accordingly, Corio was
entitled to testify at the evidentiary hearing as to whether or not he had that intent.”).

Thus, Dalio contends that the record makes clear that “[n]othing actually changed”

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD Page 10 of 11

when Ms. Zaheer moved to London “other than [her] place of residence.” Bell, 7275
F.Supp.3d. at 794 (emphasis original) (crediting parties’ statement that they intended
to return to Mississippi, despite living and working in Alabama for nearly a year).
See also, Stine v. Moore, 213 F.2d 446, 448 (Sth Cir. 1954) (“citizenship is not
necessarily lost by protracted absence from home, where the intention to return
remains”); Freeman v. Nw. Acceptance Corp., 754 F.2d 553, 556 (5th Cir. 1985)
(“unlikely” that a plaintiff was a citizen of Texas when “[t]hey have never had any
permanent ties to Texas[.]”); Nat'l Artists Mgmt. Co. v. Weaving, 769 F. Supp. 1224,
1227 (S.D.N.Y. 1991) (intent to remain element not satisfied if a person has “present
intent to move to another state.”).

24. In summary, there is no evidence that Ms. Zaheer was in the United Kingdom
for any reason other than to work temporarily. As Ms. Zaheer lacked the intent
required to become a United Kingdom domiciliary, Defendant’s jurisdiction
challenge fails.

C. Ms. Zaheer is a New York citizen.

25. Finally, the evidence establishes that, at all relevant times, Ms. Zaheer was
domiciled in New York. She intended to live there full-time even prior to moving to
the United Kingdom, Exhibit A, Declaration of Ms. Zaheer at { 5; has had a fixed
address there for years,Jd. at { 16; and has extensive personal and professional ties to
New York. /d. Ms. Zaheer also travels to New York City frequently and has been in

the market for a house there for over a year. Jd. at § 15.
V. CONCLUSION

For the foregoing reasons, Dalio contends that Defendant’s motion should

be denied in all things.

10

 
Case 4:18-cv-01882 Document 86 Filed on 04/29/20 in TXSD

Respectfully submitted,

U. LAWRENCE BOZE’ & ASSOCIATES, P.C.

/S/ U. Lawrence Boze’

U. Lawrence Boze’
SBOT#02801600
So.Dist.Tex.No.6174

2212 Blodgett

Houston, Texas 77004

(713) 520-0260 Office

(713) 520-6194 Fax
Bozelaw@aol.com Email
Attorney In Charge For Plaintiff

 

CERTIFICATE OF SERVICE

Page 11 of 11

This is to certify that a true and correct copy of the above and foregoing
pleading was served on Defendant’s lead attorney in charge, by certified mail,
return receipt requested, facsimile, hand delivery, e-mail and/or electronic

filing on this 29" day of April 2020.

/s/ U. Lawrence Boze’

11

 
